Name: Commission Decision No 244/2001/ECSC of 5 February 2001 amending Decision No 2136/97/ECSC on administering certain restrictions on imports of certain steel products from the Russian Federation
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  international trade;  European construction;  trade;  Europe
 Date Published: 2001-02-06

 Avis juridique important|32001S0244Commission Decision No 244/2001/ECSC of 5 February 2001 amending Decision No 2136/97/ECSC on administering certain restrictions on imports of certain steel products from the Russian Federation Official Journal L 035 , 06/02/2001 P. 0016 - 0017Commission Decision No 244/2001/ECSCof 5 February 2001amending Decision No 2136/97/ECSC on administering certain restrictions on imports of certain steel products from the Russian FederationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof,After consulting the ECSC Consultative Committee and obtaining the unanimous agreement of the Council,Whereas:(1) Commission Decision No 2136/97/ECSC of 12 September 1997 on administering certain restrictions on imports of certain steel products from the Russian Federation(1), as last amended by Decision No 659/2000/ECSC(2), implements in Community law the provisions of the Agreement between the European Coal and Steel Community and the Russian Federation on trade in certain steel products(3) (hereinafter referred to as the "Steel Agreement"). The Steel Agreement was concluded in the wider framework of the Agreement on partnership and cooperation (PCA) establishing a partnership between the European Communities and their Member States, of the one part, and the Russian Federation, of the other part, as specified in Article 21 thereto(4).(2) Several declarations are attached to the Steel Agreement as integral parts thereof. Declaration No 3, in particular, states that "in the context of the Agreement [...], the Parties agree that they shall not apply with respect to the other Party quantitative restrictions, customs duties, charges or any similar measures on the export of ferrous waste and scrap under the Combined Nomenclature heading 7204 [...]".(3) For the purposes of dispute settlement and trade sanctions, the relevant procedures in the PCA apply to areas covered by the Steel Agreement. In particular, Article 107(2) of the PCA states that, "if either Party considers that the other Party has failed to fulfil an obligation under the Agreement, it may take appropriate measures. Before so doing, except in cases of special urgency, it shall supply the Cooperation Council with all relevant information required for a thorough examination of the situation with a view to seeking a solution acceptable to the Parties".(4) On 16 April 1999, the Russian Government adopted a decree(5) imposing a 15 % customs duty (with a minimum charge of EUR 15/tonne) on exports of iron and steel scrap for a period of six months. According to the decree, this measure was intended to prevent diversion of the raw materials needed for steel production and to maintain minimum levels of production from Russian steel plants. On 28 October 1999(6) the Russian Government extended the initial decree imposing a customs duty on exports of iron and steel scrap by an additional six months.(5) The aim and effect of the above decrees is to restrict exports of the products concerned from the Russian Federation, and they are therefore indirectly prejudicial to the Community's steel industry.(6) On several occasions, within the appropriate forums set up by the Steel Agreement and the PCA, the Community formally drew the attention of the Russian authorities to the incompatibility of the decree with the provisions of the Steel Agreement and demanded that the export tax on iron scrap be dropped forthwith.(7) As these consultations failed to find a solution acceptable to either Party, the Community decided that appropriate trade counter-measures should be taken for as long as the Russian Federation maintained its persistent breach of the provisions of the Steel Agreement. In accordance with Article 107(2) of the PCA, the Community reduced for 2000 the quantitative limits applying to its import of certain steel products from the Russian Federation(7) by 12 % of the quantities provided for in Annex IV to Decision No 2136/97/ECSC. This reduction constituted a proportionate response to the abovementioned infringement.(8) On 15 April 2000, the Russian Government extended the measure contested by the Community indefinitely(8).(9) In view of the lack of progress towards settlement of the dispute, the Community should renew its counter-measure and therefore reduce the quantitative limits applying to its imports of certain steel imports from the Russian Federation for 2001 by 12 % of the amounts originally provided for in the Steel Agreement,HAS DECIDED AS FOLLOWS:Article 1The quantitative limits for 2001 in Annex IV to Decision No 2136/97/ECSC are replaced by those set out in the Annex to this Decision.Article 2The Commission shall take appropriate measures to repeal this Decision once the Russian Federation has taken the necessary measures to meet its obligations under Declaration No 3, attached to the Agreement between the European Coal and Steel Community and the Russian Federation on trade in certain steel products.Article 3This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 February 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 300, 4.11.1997, p. 15.(2) OJ L 80, 31.3.2000, p. 13.(3) OJ L 300, 4.11.1997, p. 52.(4) OJ L 327, 28.11.1997, p. 3.(5) Decree No 441 of 16.4.1999 of the Government of the Russian Federation.(6) Decree No 1198 of 28.11.1999 of the Government of the Russian Federation.(7) Commission Decision No 659/2000/ECSC (OJ L 80, 31.3.2000, p. 13).(8) Decision No 351 of 15.4.2000 of the Government of the Russian Federation.ANNEX>TABLE>